     Exhibit 3 of
     Alexa Moor
     Declaration



Case 3:20-cv-00517-RJC-DCK Document 13-12 Filed 06/30/21 Page 1 of 4
To:      Brenda Simpson[brenda.simpson@electrolux.com]; Dan Good[dan.good@electrolux.com]
Cc:      Mikael Rubensson[mikael.rubensson@electrolux.com]
From:    Alexa Moor[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=0B40D864582A4AA3A4B40091D1A0C8E5-MOORALE]
Sent:    Tue 9/17/2019 12:05:19 PM (UTC-04:00)
Subject: RE: One-On-Ones

 Adding Dan. @Dan – Kopal (newer manager in IT) and Jobbie have been working through a few things as it relates to the
 employee/manager relationship. I met with them separately and together the beginning of August and things were going fine. I think
 it would be beneficial for you to be in this next meeting. How is your morning tomorrow as I know this afternoon is completely
 booked?

 --
 Alexa Moor, SHRM-SCP
 Human Resources Business Partner
 IT, International, Legal, Risk

 Electrolux Major Appliances North America
 10200 David Taylor Drive
 Charlotte, NC 28269
 704.307.0293
 alexa.moor@electrolux.com
 Shape living for the better.
 Act sustainably. Create better experiences. Always improve.




 From: Brenda Simpson
 Sent: Tuesday, September 17, 2019 9:54 AM
 To: Alexa Moor <alexa.moor@electrolux.com>
 Cc: Mikael Rubensson <mikael.rubensson@electrolux.com>
 Subject: FW: One-On-Ones
 Importance: High

 Alexa,

 I know that today is the day before you leave, but is there anyway you can help me by talking to them today to see what is going on?
 We probably need to help transition to Dan as well as I’m not sure this will be resolved in a day.

 Thanks,
 Brenda

 From: Jobbie Flowers
 Sent: Tuesday, September 17, 2019 9:46 AM
 To: Brenda Simpson <brenda.simpson@electrolux.com>
 Subject: FW: One-On-Ones

 FYI - Please see Kopal’s note. I think this level of communication requires a mediator.

 From: Kopal Rawat
 Sent: Monday, September 16, 2019 11:00 PM
 To: Jobbie Flowers <jobbie.flowers@electrolux.com>
 Subject: RE: One-On-Ones

 Hi Jobbie,

 You are trying to misquote what was discussed in our meeting. Here are the minutes of our meeting today.

 Minutes of our one on one today
                  Case 3:20-cv-00517-RJC-DCK Document 13-12 Filed 06/30/21 Page 2 of 4
      1. We discussed last week to review CAB documentation. You mentioned that you did not get a chance to work on this and I
      completely understand this. We met last Wednesday and you worked on THD support, PPAP and Scorecard deployment last
      week. We discussed to pick this up in our next meeting.
      2. I mentioned that it felt that you sounded frustrated last week and as this happened in front of the team, someone from
      the team showed their concern. At this point, you mentioned that you think you know when this happened and brought up
      the SharePoint process discussion that happened in front of the team. I agreed that it was good for you to raise concern but
      asked you bring it up calmly. Also, I highlighted the process discussion has helped the team generate steps which help our
      migration in the long run.
      3. I also brought up as an example, last week’s THD discussion on Wednesday. When you reviewed THD with me, you
      sounded agitated to me as you kept on repeating that you have already done these training before and have had similar
      conversation about transition THD on-call support with Brenda. I let it go that day as I thought you must be tired from THD
      on call. But when this happened again the next day and one of the team member raised a concern, I wanted to make sure
      that you are provided this feedback.
      4. Lastly, I checked with you what were you using the Visual Studio Enterprise license for. When you answered to learn
      development, I mentioned that Ravi is getting some hurdles to working on Supplier Web on his Visual Studio Professional
      version and it will be great that the licenses are exchanged between the two of you so that Ravi can make required effort to
      build POC for Supplier Web migration is Azure. I also mentioned that I have budgeted the license for next year and will be
      able to assign you back Visual Studio Enterprise next year. At this point you got upset again and brought up multiple things:
             1. You had worked hard with Brenda to gain this license so that you can learn development – I answered this by saying
             that you can learn development using Visual Studio Professional as well. There are a few libraries that are built using
             Visual Studio Enterprise and therefore Ravi needs the license more right now.
             2. You mentioned that as a Team Lead you need to have access to all the things that the team has – I said that I
             understand and this is the reason when the request to gain access to UAT and Dev .NET servers was created earlier in
             the year, it had been requested for everyone in the Application Support Team. I have attached the emails associated to
             those requests in this email as well.
             3. As you were getting more upset, I asked you to not take anything negatively. At this point, I mentioned that I
             changed the one-on-one meeting schedule so as to make sure that we discuss tasks that are consuming your time right
             now in an effort to find efficiencies via documentation and identifying support system. Once this is done, you will be
             able to focus more on other projects.
      5. At last, you mentioned that you thought that I was doing this as a retaliation to the HR meeting and I said no to it. And
      after gauging your irrational thought process, I decided that it is best if we close the meeting and checked with you on the
      same. To which you agreed that the meeting can be closed.


In summary, I would also like to say that it was me who advocated for these weekly meetings to stay more involved with your
efforts so that I can prioritize your tasks as well as make sure that you are able to help the team and its direction. I have said the
same in my meeting invite as well (attached). One-on-one’s are not cumbersome to me and I definitely feel it as a required step for
me to spend quality time with my team members. I ask you to take a positive approach towards our discussions so that we as a
team can be successful.

However, I feel from our conversation today and the email you sent me that you are taking this very negatively and therefore I am
sending this detailed email noting why some of the things that you mentioned in your email are misquotes taken out of the
context. I ask you once again to take our discussions positively so that we can make the team successful. Taking these negatively
will not be beneficial to your, mine or company’s time.

To reiterate, I am still up for our weekly meeting, however, I would like to make our one-on-one more productive and it is only
going to be possible if you come to these meetings with a positive, calm approach and an open mind. I think that is the key to the
success of us as a team.

Thanks,

Kopal Rawat
Application Development & Support Manager
Electrolux Major Appliances - NA
Email – kopal.rawat@electrolux.com
Mobile – 980-205-5860

                 Case 3:20-cv-00517-RJC-DCK Document 13-12 Filed 06/30/21 Page 3 of 4
From: Jobbie Flowers
Sent: Monday, September 16, 2019 11:59 AM
To: Kopal Rawat <kopal.rawat@electrolux.com>
Subject: One-On-Ones

Hi Kopal,

In today’s One-On-One you stated, “well, you are the one that wanted to have additional One-On-Ones” like it was burdensome.
You may view it as a burden but I thought it was something that we could benefit from. We can discontinue our weekly One-On-
Ones going forward. Also, I mentioned today that I thought you were trying to get back at me by reprimanding me for having an
opinion in our daily standup and how I described the history of THD support last week. I only had an opinion as a Team Lead and
nothing more.

I know it is Alexa’s last week but I will try to figure our what to do next (if you don’t fire me first).

Best Regards,

Jobbie Flowers
CAB Lead – North America
IT Team Lead – BASE

Electrolux Major Appliances
10200 David Taylor Drive, Charlotte, NC 28262
Mobile: 704.773.4811
jobbie.flowers@electrolux.com


“Don’t limit your challenges. Challenge your limits.”– Unknown




                      Case 3:20-cv-00517-RJC-DCK Document 13-12 Filed 06/30/21 Page 4 of 4
